                 Case 3:17-cv-05667-RJB Document 77 Filed 03/07/19 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           March 07, 2019


       No.:                 19-35185
       D.C. No.:            3:17-cv-05667-RJB
       Short Title:         Bernardino Sandoval v. Mike Obenland, et al


       Dear Appellant

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Appellants who are filing pro se should refer to the accompanying
       information sheet regarding the filing of informal briefs.
        Case 3:17-cv-05667-RJB Document 77 Filed 03/07/19 Page 2 of 3




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                  MAR 07 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 BERNARDINO GINO SANDOVAL,                    No. 19-35185

              Plaintiff - Appellant,
                                              D.C. No. 3:17-cv-05667-RJB
   v.                                         U.S. District Court for Western
                                              Washington, Tacoma
 MIKE OBENLAND; SANDRA
 DIIMMEL; BERNARD WARNER;                     TIME SCHEDULE ORDER
 BELINDA STEWART; BELINDA
 STEWART; STEPHEN SINCLAIR;
 SCOTT FRAKES; WASHINGTON
 STATE DEPARTMENT OF
 CORRECTIONS, in its offiial capacity;
 DEPARTMENT OF CORRECTIONS
 HEADQUARTERS INTELLIGENCE
 AND INVESTIGATION UNIT
 OFFICERS, Jane and John Does, in
 their individual capacities,

              Defendants - Appellees.



The parties shall meet the following time schedule.

Mon., May 6, 2019             Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Wed., June 5, 2019            Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
        Case 3:17-cv-05667-RJB Document 77 Filed 03/07/19 Page 3 of 3

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

Appellants without representation of counsel in a prisoner appeal may have
their case submitted on the briefs and record without oral argument,
pursuant to FRAP 34(a).

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Jessica Poblete Dela Cruz
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
